      Case 7:20-cv-00252 Document 10 Filed on 11/04/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                   November 04, 2020
                          UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §             CIVIL ACTION NO. 7:20-CV-252
                                      §
1.044 ACRES OF LAND, MORE OR LESS, et §
al,                                   §
                                      §
       Defendants.                    §

                   ORDER SETTING VIDEO STATUS CONFERENCE

       IT IS HEREBY ORDERED that this matter is set for video status conference on January

6, 2021, at 9:00 a.m. before the Honorable Randy Crane, United States District Court, in the 9th

Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

        The Clerk shall send a copy of this Order to all counsel of record.

        SO ORDERED November 4, 2020, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




1/1
